Title: To Benjamin Franklin from Joseph Cauffman, 23 April 1777
From: Cauffman, Joseph
To: Franklin, Benjamin


Sir.
Vienna 23 of April 1777.
Difference of station, the most honourable place, you hold in one of the most glorious causes, which man e’er beheld from the very creation of the world, and the numberless occupations, which the love of Mankind and our dear Country has conferred upon you, restrained a long time the ardent desire I had of writing to you. However at length I thought it an essential part of my duty to pay my respects to a man, for whom, tho’ I had never the honour to know him, I have always nourished the highest esteem and veneration, not only as one famous in litterature and of the most unblemished character, but much more as one, to whom Posterity is so much indebted for his glorious endeavours to maintain the liberty of almost one quarter of the World. Surely then, Sir, you’ll not take amiss my boldness, especially if you consider that presumption itself, if well grounded, is laudable. I was born in Philadelphia, and sent abroad in the most tender years to imbibe knowledge, particularly in the medical way. I have studied a considerable time in this University, where I have had the satisfaction to see my labours crowned with honour. My only wish and desire is to prove one day or other serviceable to my Country, for which, tho’ my youth and my not having accomplished my studies till now have rendered me hitherto incapable, I should be happy in spending the rest of my days, my repose and blood. Let our foolish modern moralists ridicule love for one’s Country as much as they please, I shall always think it the first duty of Man to serve his Country, as much as ever lies in his power, it being the dictate of reason, Nature and own proper instinct. Though I have not had the honour to serve America in person, still I have the satisfaction to think, that I am in some measure concerned. The present war has put me into somewhat critical circumstances, as my Father has been therby hind’red in sending my remittances; however I glory in this small misfortune, as I am at least in some respects touched by the present calamities. How happy should I be if I could partake of everything in person! It is cheifly for this reason that I make bold to trouble you with the present. I have applied myself with an indefatigable zeal to my studies, in order to prove one day or other a worthy citizen of America, to which the success I have had in ’em convinces me I can be serviceable at least in the branch I profess, witness the inclosed attestations, which I thought myself bound by duty to send you, that you may be convinced of my sincerity and nothing less than boasting. One of ’em is from the renowned Dr. De Haen, the other from the learned Dr. Stoll his successor; I have particularly studied Anatomy and Surgery thinking that the Army will stand in most need of these two branches. If therefore you find my presence of the least service in the present contest, I am ready to return to my native shore by such means, as you shall be pleased to prescribe to me, being much more contented with a less lucrative but still more glorious station, than with the most brilliant office, which I have reason to expect in this University, for our Country is always to be prefered to any other whatever in the world, especially when it is engaged in an affair that concerns it’s aras et focos. But should you think it more adviceable for me to remain some time longer in Europe in order to enable myself in some other branch &c. &c., I submit to your advice and judgment, only beseeching you to point out some way, by which I may be supplied from my Father with necessary remittances towards the prosecution of what you may advise me. If you should desire to be informed on any matter whatever in or concerning the Austrian Dominions &c., which can be of any service to our Country, you can but command. No pains shall be thought too great, no stone left unturned, to procure you proper information; and tho’ you may be, as is natural, somewhat diffident in trusting any thing to an unknown person, still you’ll certainly always find in me a faithful and an honest man. Put me to the trial, and let the event speak. This is but a hint of what could with reason be enlarged. I have given no description of my Family, as I suppose it known to you: all we have to boast of is honesty, and this, I think, is sufficient in the depraved age we live in. Nor do I immagine that my being educated in the catholic religion will prove any obstacle to serving my Country, and doing the duty of an honest and worthy citizen. I cannot persuade myself, that such great and thinking men, under whose direction America so gloriously proceeds, will any ways oppose my ardent desires for so trivial a reason. Certainly the many able pieces which they have bestowed on the public to the admiration of all Europe, convince me of the contrary. But to make an end to tatling, I finish by beseeching you to second the wishes of one, who would be happy in contributing something to american liberty, and showing on all occasions the high esteem he has for a man, whom the Almighty has bestowed on our Country as it’s Saviour and protector. Sir I remain with due respect your ever Devoted Servant,
Jos. Cauffman

P.S. I make bold to beg the favour of a line or two at leisure in answer to the inclosed. My directions are A Mosr. Jos: Cauffman. M.D. et Membre de la faculte de Vienne chez Monsr. de Stoll Professeur en Medicine a Vienne en Autriche.
NB. Many able officers, even of rank, who have served in both of the last wars in Germany have expressed a desire of taking part in the present contest, provided they had previous intelligence of the conditions, upon which such a step could be undertaken. Several have beged me to write to you on this topic, which I have done by way of hint in compliance to their repeated requests.
I beg you would forward the inclosed attestations either to America, or send me them back to Vienna: if you send any to America be pleased to direct ’em to my Father.

 
Notation: Caufinan 23 April 1777.
